Exhibit 10.1

 

SECOND AMENDMENT TO COMMERCIAL LEASE AGREEMENT

 

This Second Amendment to the Commercial Lease Agreement (the “SECOND AMENDMENT”)
is made this 1st day of September, 2016, (the “EFFECTIVE” DATE) by and between
Zoned Properties, Inc., C3C3 Group, LLC. and Alan Abrams, Individually as
Personal Guarantor.

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant heretofore entered into a Commercial Lease
Agreement (the “LEASE”) executed and effective as of August 15, 2015 for the
lease on the facilities commonly known as 410 S. Madison Dr. Suite 1, Tempe
Arizona 85281; and

 

WHEREAS, The Landlord has invested capital into the property for expansion of
the facilities for use by the Tenant, including by not limited to an expansion
of utilities and an expansion of cultivation space; and

 

WHEREAS, The parties hereto desire to change the rental rate of the monthly
rental payment and the size of the operating premises to reflect the expanded
facilities; and

 

WHEREAS, all defined terms used in the Lease shall have the same meaning herein
as therein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for good and valuable consideration, the sufficiency and receipt of which is
acknowledged, the Parties agree to the following amendments to the language of
the Lease:

 

1.2.01 Premises: The Premises shall be amended as per the Premises description
attached as an updated “Amended Exhibit C” to the original Lease Agreement.    
2.5.01 Base Rent: The Base Rent shall be amended as per the Rental Schedule
attached as an updated “Amended Exhibit B” to the original Lease Agreement.

 

[Signature Page to Follow]

 

 1 

 

 

Your signature below will indicate that you agree to the terms and conditions as
set forth herein dated September 01, 2016:

 

Zoned Properties, Inc.   C3C3 Group, LLC.           By: /s/ Bryan McLaren   By:
/s/ Christopher Carra Name: Bryan McLaren   Name: Christopher Carra Title: CEO  
Title: President           Alan Abrams, Individually,                 By: /s/
Alan Abrams       Name: Alan Abrams       Title: Personal Guarantor      

  



 2 

 



 

AMENDED EXHIBIT B: Rental Payment Schedule

 

Year  Months  Start Date  Monthly Payment   Annual
Rental Rate   Base
Rental Rate   Rentable Area   1  01-12  8/1/15  $13,500.00   $162,000.00  
$32.40    5,000  2  13-18  8/1/16  $13,500.00   $162,000.00   $10.80    15,000 
2  19-24  2/1/17  $25,500.00   $306,000.00   $20.40    15,000  3  25-36  8/1/17 
$49,500.00   $594,000.00   $29.70    20,000  4  37-48  8/1/18  $52,500.00  
$630,000.00   $31.50    20,000  5  49-60  8/1/19  $55,125.00   $661,500.00  
$33.08    20,000  6  61-72  8/1/20  $57,881.25   $694,575.00   $34.73    20,000 
7  73-84  8/1/21  $60,775.31   $729,303.75   $36.47    20,000  8  85-96  8/1/22 
$63,814.08   $765,768.94   $38.29    20,000  9  97-108  8/1/23  $67,004.78  
$804,057.38   $40.20    20,000  10  109-120  8/1/24  $67,004.78   $804,057.38  
$40.20    20,000  11  121-132  8/1/25  $67,004.78   $804,057.38   $40.20  
 20,000  12  133-144  8/1/26  $67,004.78   $804,057.38   $40.20    20,000  13 
145-156  8/1/27  $67,004.78   $804,057.38   $40.20    20,000  14  157-168 
8/1/28  $67,004.78   $804,057.38   $40.20    20,000  15  169-180  8/1/29 
$67,004.78   $804,057.38   $40.20    20,000  16  181-192  8/1/30  $67,004.78  
$804,057.38   $40.20    20,000  17  193-204  8/1/31  $67,004.78   $804,057.38  
$40.20    20,000  18  205-216  8/1/32  $67,004.78   $804,057.38   $40.20  
 20,000  19  217-228  8/1/33  $67,004.78   $804,057.38   $40.20    20,000  20 
229-240  8/1/34  $67,004.78   $804,057.38   $40.20    20,000 

 

*Annual Rental Rate escalates at 5% per annum through year 10

 



 

 

 

AMENDED EXHIBIT C: PROPERTY SITE AND LEGAL DESCRIPTION

 



Parcel ID: 124-39-038     Property Address: 410 S. Madison Dr. Suite #1   Tempe,
AZ 85281     Building and Premises: Tempe Cultivation Site; approximately 15,000
square feet of completed warehouse located in eastern side of the building. The
Authority to Operate (ATO) for the Cultivation Site will be held by CJK, Inc.

 



 

 

 [ex10i_001.jpg]

 

 



 

 